Citation Nr: 1711761	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  08-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder to include drug-induced discoid lupus erythematosus.

3.  Entitlement to service connection for a right foot/toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) initially arose from March 2008, April 2012, and February 2015 rating decisions in which the RO.  Following an appeal, the Board, inter alia, denied the Veteran's claim for a compensable rating for bilateral hearing loss in April 2015.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Joint Motion for Partial Remand (JMPR), the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis.  In October 2015, the Court vacated the Board's April 2015 decision and remanded this claim to the Board for action consistent with the JMPR.  That portion of the Board's decision which involved adjudicating the disability rating for the Veteran's service-connected bilateral hearing loss on a schedular basis and the other issues adjudicated by the Board in its April 2015 decision were not disturbed.

In February 2016, the Board denied a compensable disability rating for bilateral hearing loss on an extraschedular basis.  In a November 2016 JMPR, the Court vacated the Board's February 2016 decision and remanded this claim to the Board for action consistent with the JMPR. 

Also in February 2016 the Board remanded the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disorder to include drug-induced discoid lupus erythematosus and entitlement to service connection for a right foot/toe disability.  All issues have been returned to the Board for review.

In support of his claims, the Veteran and his spouse testified at a hearing at the RO in March 2011 before a hearing officer and at a videoconference conducted in August 2016 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss On An Extraschedular Basis

As noted above, pursuant to the November 2016 JMPR, the Court vacated the Board's August 2015 decision that denied entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.  As described in the JMPR, the parties agreed that the issue of referral for extraschedular consideration based on the collective impact of service-connected disabilities had been raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the U.S. Court of Appeals for the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.

Specifically, the parties observed during a February 2016 VA examination the examiner determined the etiology of the Veteran's service-connected tinnitus is as likely as not a symptom associated with his hearing loss.  For these reasons, the RO should refer the case to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's bilateral hearing loss at any time during the course of his appeal.

Right Foot/Toe Disability

The Veteran maintains that he has a current right foot/toe disability that resulted from wearing socks that caused his toes to rest on top of each other.  VA examination and opinion are needed.

Compensation under 38 U.S.C.A. § 1151 

Regarding the claim for compensation under 38 U.S.C.A. § 1151 for a skin disorder, the VA outpatient record shows that in April 2009, the Veteran was initially diagnosed by VA with drug-induced discoid lupus erythematosus.  His medication regime was altered.  It appears that beginning in August 2010, VA examiners began to doubt the initial diagnosis of drug-induced discoid lupus erythematosus, noting that the skin disorder continued despite cessation of the suspected medications.  A VA examiner also contributed the Veteran's reported joint pain to osteoarthritis.  Still further, an October 2010 VA clinical note shows that a serology test was negative for SLE.  The ensuing VA diagnoses were hypopigmentation caused by photosensitivity.  He was being followed by Rheumatology.  However, the followup VA clinical notes, of record, dated since 2011 do not adequately identify his current skin diagnosis.  

The Board also notes that a July 2009 clinical note (received at the RO in October 2009) from Oxford Dermatology refers to treatment for photosensitive hyperpigmentation that had been present for the previous three years (therefore nearly 3 years prior to the April 2009 VA initial diagnosis of a skin disorder).  Additional records from this facility should be obtained. 

Furthermore, in regard to the skin disorder, a VA examiner in April 2011, June 2011, and April 2012, opined that the Veteran's photosensitivity with drug-induced discoid lupus erythematosus did not result from carelessness negligence or lack of skill or similar incidents of fault on the part of the attending VA personnel.  However, as noted above, it is not entirely clear from the record as to correct diagnosis of his skin disorder.  This VA examiner does not comment on the VA's October 2010 negative SLE test or the July 2009 private report that refers to treatment for skin photo-hypersensitivity in the previous 3 years.  The Board is unable to rely on an opinion that does not adequately address these pertinent facts.  

Finally, it is not clear from the record if the Veteran was apprised of the risks involved in taking the suspected prescribed medications and/or consented to their use.  Further development is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran again of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

2.  Make arrangements to obtain the Veteran's treatment records from the Memphis VA facility that date from August 2010.

3.  Make arrangements to obtain the Veteran's treatment records that pertain to his skin condition from Oxford Dermatology, Dr. P.R. Loria, Jr. that date at least from 2006 to the present.

4.  Obtain the informed-consent form(s) concerning the suspected medication from the Memphis VA Medical Center (VAMC) that was prescribed by VA medical personnel in April 2009.

5.  Once all records are obtained have a VA dermatologist review the record and identify all current skin disorders.  Thereafter provide opinion regarding whether the VA treatment accorded the Veteran (including prescribed medication) resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. 

The examiner should consider the following:

*An April 2009 VA outpatient record reflecting, the initial diagnosis of drug-induced discoid lupus erythematosus.

*A July 2009 clinical note (received at the RO in October 2009) from Oxford Dermatology that refers to treatment for photosensitive hyperpigmentation 3 years previously, as well as any other records from this facility. 

*An August 2010, VA outpatient record reflecting, reconsideration of the initial diagnosis of drug-induced discoid lupus erythematosus, noting that the skin disorder continued despite cessation of the suspected medications.  A VA examiner also contributed the Veteran's reported joint pain to osteoarthritis.  

*An October 2010 VA clinical note reflecting, a negative serology tests for SLE.  

*VA Rheumatology followup VA treatment records dated since the August 2010.  

*VA examination reports dated in April 2011, June 2011, and April 2012.

6.  Schedule the Veteran for appropriate VA examination to determine the etiology of his claimed right foot/toe disability.  The entire e-folder must be made available to and reviewed by the examiner.  

The examiner should identify any current right foot/toe disability, and if a disorder is diagnosed, provide an opinion as to whether it is at least as likely as not (50% or greater probability) that disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.

All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete rationale must be provided for any opinion offered.  

7.  Then, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected hearing loss to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

8.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




